                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

ARCADIA GAS STORAGE, LLC                       CIVIL ACTION NO. 6:18-CV-01521

VERSUS                                         JUDGE JUNEAU

UNDERWRITERS AT LLOYDS                         MAGISTRATE JUDGE HANNA
OF LONDON

                                 JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the defendants’

motion to dismiss (Rec. Doc. 7) is DENIED, consistent with the report and

recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of

April, 2019.



                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
